
	
		I
		112th CONGRESS
		1st Session
		H. R. 1320
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. Berman (for
			 himself and Mr. Sherman) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To strengthen United States nonproliferation activities
		  and to amend the Atomic Energy Act of 1954 to strengthen nuclear energy
		  cooperation and nonproliferation, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Nuclear Nonproliferation and
			 Cooperation Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Definition.
					Title I—Strengthening United States nonproliferation
				activities
					Sec. 101. Opposition of withdrawal of countries from
				NPT.
					Sec. 102. Payment of United States dues to IAEA.
					Sec. 103. Additional protocol as a criterion for United States
				assistance.
					Sec. 104. Prohibition on assistance to state sponsors of
				proliferation of weapons of mass destruction.
					Sec. 105. Report on comparability of nonproliferation
				conditions by foreign nuclear suppliers.
					Sec. 106. Periodic security inspections on United States
				exports of nuclear material.
					Title II—Strengthening nuclear energy cooperation and
				nonproliferation
					Sec. 201. Additional nonproliferation conditions for new
				peaceful nuclear cooperation agreements.
					Sec. 202. Requirement for negotiation by Secretary of
				State.
					Sec. 203. Submission of proposed agreement to the
				President.
					Sec. 204. New presidential certification of nonproliferation
				activities for submission of agreements to Congress.
					Sec. 205. Congressional review, approval, and renewal of
				nuclear cooperation agreements.
					Sec. 206. Multilateral organizations and
				collaboration.
					Sec. 207. Congressional review procedures.
					Sec. 208. Congressional review of significant changes to
				nuclear cooperation agreements.
					Sec. 209. Requirement of liability protection for United States
				nuclear suppliers.
					Sec. 210. Loan guarantees for countries that forego enrichment
				and reprocessing.
				
			2.DefinitionIn this Act, the term appropriate
			 congressional committees means the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the
			 Senate.
		IStrengthening
			 United States nonproliferation activities
			101.Opposition of
			 withdrawal of countries from NPT
				(a)Statement of
			 policyIt is the policy of
			 the United States to oppose the withdrawal of any country that is a party to
			 the Treaty on the Non-Proliferation of Nuclear Weapons (hereinafter in this
			 section referred to as the Treaty) and to use all political,
			 economic, and diplomatic means at its disposal to deter, prevent, and sanction
			 any such withdrawal from the Treaty.
				(b)Limitation on
			 assistanceNotwithstanding
			 any other provision of law, no assistance (other than humanitarian assistance)
			 under any provision of law may be provided to a country that withdraws from the
			 Treaty on or after the date of the enactment of this Act.
				(c)Return of
			 U.S.-Origin materials, equipment, or componentsThe United States shall, with respect to a
			 country that withdraws from the Treaty, seek the return of—
					(1)any material,
			 equipment, or components transferred to the country under an agreement for
			 cooperation that is in force pursuant to the authority of section 123 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2153); and
					(2)any special
			 fissionable material produced through the use of such material, equipment, or
			 components previously transferred to the country.
					102.Payment of
			 United States dues to IAEANot
			 later than January 31, 2013, and January 31 of each succeeding year, the United
			 States shall pay its full assessed contribution to the regular operating budget
			 of the International Atomic Energy Agency (IAEA).
			103.Additional
			 protocol as a criterion for United States assistance
				(a)Statement of
			 policyIt is the policy of
			 the United States to ensure that each country that is a party to the Treaty on
			 the Non-Proliferation of Nuclear Weapons should bring into force an Additional
			 Protocol to its safeguards agreement with the IAEA.
				(b)Criterion for
			 assistanceThe United States
			 shall, when considering the provision of assistance under the Foreign
			 Assistance Act of 1961 or the Arms Export Control Act, take into consideration
			 whether the proposed recipient has in force an Additional Protocol to its
			 safeguards agreement with the IAEA.
				104.Prohibition on
			 assistance to state sponsors of proliferation of weapons of mass
			 destruction
				(a)Prohibition on
			 assistanceThe United States
			 shall not provide any assistance under the Foreign Assistance Act of 1961, the
			 Arms Export Control Act, the Food for Peace Act, the Peace Corps Act, or the
			 Export-Import Bank Act of 1945 to any country if the Secretary of State
			 determines that the government of the country has repeatedly provided support
			 for acts of proliferation of equipment, technology, or materials to support the
			 design, acquisition, manufacture, or use of weapons of mass destruction.
				(b)Publication of
			 DeterminationsEach determination of the Secretary of State under
			 subsection (a) shall be published in the Federal Register.
				(c)RescissionA
			 determination of the Secretary of State under subsection (a) may not be
			 rescinded unless the Secretary submits to the appropriate congressional
			 committees—
					(1)before the
			 proposed rescission would take effect, a report certifying that—
						(A)there has been a
			 fundamental change in the leadership and policies of the government of the
			 country concerned;
						(B)the government is
			 not supporting acts of proliferation of equipment, technology, or materials to
			 support the design, acquisition, manufacture, or use of weapons of mass
			 destruction; and
						(C)the government has
			 provided assurances that it will not support such acts in the future; or
						(2)at least 45 days
			 before the proposed rescission would take effect, a report justifying the
			 rescission and certifying that—
						(A)the government of the country concerned has
			 not provided any support for acts of proliferation of equipment, technology, or
			 materials to support the design, acquisition, manufacture, or use of weapons of
			 mass destruction during the preceding 24-month period; and
						(B)the government has
			 provided assurances that it will not support such acts of proliferation in the
			 future.
						(d)WaiverThe
			 President may waive the requirements of subsection (a) on a case-by-case basis
			 if—
					(1)the President determines that national
			 security interests or humanitarian reasons justify a waiver of such
			 requirements, except that humanitarian reasons may not be used to justify the
			 waiver of such requirements to provide security assistance under the Foreign
			 Assistance Act of 1961, the Arms Export Control Act, or the Export-Import Bank
			 Act of 1945; and
					(2)at least 15 days before the waiver takes
			 effect, the President consults with the appropriate congressional committees
			 regarding the proposed waiver and submits to the appropriate congressional
			 committees a report containing—
						(A)the name of the
			 recipient country;
						(B)a description of
			 the national security interests or humanitarian reasons that require the
			 waiver;
						(C)the type and
			 amount of and the justification for the assistance to be provided pursuant to
			 the waiver; and
						(D)the period of time
			 during which such waiver will be effective.
						105.Report on
			 comparability of nonproliferation conditions by foreign nuclear
			 suppliers
				(a)Report
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a report on the extent to which each
			 country that engages in exports of nuclear material, technology, or equipment
			 for civil purposes (including exports of power and research nuclear reactors)
			 requires nuclear nonproliferation conditions for export comparable to those
			 under this Act or the Atomic Energy Act of 1954, as amended by this Act.
				(b)Matters To be
			 includedThe report required
			 by subsection (a) shall also include—
					(1)a detailed
			 description of the extent to which the exports of each country incorporate
			 United States-origin components, technology, or materials that require United
			 States approval for re-export;
					(2)a detailed
			 description of civil nuclear-related trade and investments by any entity from
			 each such country in the United States; and
					(3)a detailed list of
			 any United States grants, concessionary loans or loan guarantees, or any other
			 incentive or inducement to such country or entity related to nuclear exports or
			 investments in the United States.
					106.Periodic
			 security inspections on United States exports of nuclear materialThe United States shall conduct periodic
			 security inspections of all United States nuclear material that has been
			 exported pursuant to a civil nuclear cooperation agreement under section 123 of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2153), as amended by this Act, to
			 ensure that adequate physical safeguards and accounting measures are in effect
			 for such nuclear material.
			IIStrengthening
			 nuclear energy cooperation and nonproliferation
			201.Additional
			 nonproliferation conditions for new peaceful nuclear cooperation
			 agreementsSection 123 a. of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2153 a.) is amended—
				(1)in paragraph (3),
			 by inserting “or acquired from any other source” after pursuant to such
			 agreement each place it appears;
				(2)in paragraph
			 (4)—
					(A)by striking
			 or terminates and inserting , terminates;
			 and
					(B)by inserting at
			 the end before the semicolon the following: , or violates or abrogates
			 any provision contained within such agreement for cooperation;
					(3)in paragraph (6),
			 by inserting or acquired from any source after
			 agreement each place it appears;
				(4)in paragraph (8),
			 by striking and at the end;
				(5)by inserting after
			 paragraph (9) the following:
					
						(10)except in the
				case of agreements arranged pursuant to section 91 c., 144 b., 144 c., or 144
				d., a guaranty by the cooperating party that if the country is a non-nuclear
				weapon state, a restriction that no cooperation may occur with the cooperating
				party until an Additional Protocol for safeguards with the International Atomic
				Energy Agency has entered into force for the cooperating party;
						(11)a guaranty by the
				cooperating party that no nationals of a third country will be permitted access
				to any reactor, related equipment, or any sensitive materials transferred under
				the agreement for cooperation without the prior consent of the United States;
				and
						(12)if the cooperating party does not operate
				enrichment or reprocessing facilities, a requirement as part of the agreement
				for cooperation or a binding addendum or other document that is considered part
				of the agreement, that no enrichment or reprocessing activities, or
				construction of facilities for such activities, will occur within the territory
				over which the country exercises sovereignty, unless such activities are
				pursued as part of a multilateral consortium of countries that are state
				parties to the Treaty on the Non-Proliferation of Nuclear Weapons in good
				standing, and with the explicit support of the United States, and granting the
				United States the right to terminate such agreement if such requirement is
				violated, abrogated, or otherwise
				revoked.
						;
				and
				(6)by striking the
			 matter following paragraph (12) (as added by paragraph (5) of this
			 section).
				202.Requirement for
			 negotiation by Secretary of StateSection 123 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2153) is amended by striking subsection b. and inserting the
			 following:
				
					b.Requirement for
				negotiation by Secretary of StateExcept in the case of those agreements for
				cooperation arranged pursuant to section 91 c., 144 b., 144 c., or 144 d., any
				proposed agreement for cooperation shall be negotiated by the Secretary of
				State, with the technical assistance and concurrence of the Secretary of
				Energy.
					.
			203.Submission of
			 proposed agreement to the PresidentSection 123 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2153), as amended by this Act, is further amended by striking
			 subsection c. and inserting the following:
				
					c.Submission of
				proposed agreement to the President
						(1)In
				generalAfter consultation
				with the Nuclear Regulatory Commission, such agreement shall be submitted to
				the President jointly by the Secretary of State and the Secretary of Energy
				accompanied by the views and recommendations of the Secretary of State, the
				Secretary of Energy and the Nuclear Regulatory Commission.
						(2)Nuclear
				proliferation assessment statementThe Secretary of State shall also provide
				to the President an unclassified Nuclear Proliferation Assessment Statement,
				which shall—
							(A)analyze the
				consistency of the text of the proposed agreement for cooperation with all the
				requirements of this Act, with specific attention to whether the proposed
				agreement is consistent with each of the criteria set forth in subsection a.;
				and
							(B)assess the
				adequacy of the safeguards and other control mechanisms and the peaceful use
				assurances contained in the agreement for cooperation to ensure that any
				assistance furnished thereunder will not be used to further any military or
				nuclear explosive purpose. Each Nuclear Proliferation Assessment Statement
				prepared pursuant to this Act shall be accompanied by a classified annex,
				prepared in consultation with the Director of National Intelligence,
				summarizing relevant classified information.
							(3)Submission
				requirementsIn the case of an agreement for cooperation arranged
				pursuant to—
							(A)section 91 c., 144
				b., 144 c., or 144 d., the agreement shall be submitted to the President by the
				Secretary of Energy; and
							(B)section 91 c. or 144 b., which is to be
				implemented by the Department of Defense, the agreement shall be submitted to
				the President by the Secretary of
				Defense.
							.
			204.New
			 presidential certification of nonproliferation activities for submission of
			 agreements to CongressSection
			 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), as amended by this Act,
			 is further amended by striking subsection d. and inserting the
			 following:
				
					d.Submission of
				agreements to Congress
						(1)Submission
							(A)In
				generalThe President shall
				submit the text of the proposed agreement for cooperation to the Committee on
				Foreign Affairs of the House of Representatives and the Committee on Foreign
				Relations of the Senate, together with—
								(i)an
				unclassified Nuclear Proliferation Assessment Statement and any classified
				annex thereto;
								(ii)the President’s
				determination that the proposed agreement is consistent with all the
				requirements of subsection a., and that the proposed agreement will promote,
				and will not constitute an unreasonable risk to, the common defense and
				security of the United States;
								(iii)the President’s
				statement that the President has approved and authorized the execution of the
				proposed agreement for cooperation; and
								(iv)subject to subparagraph (B), the
				President’s determination that the cooperating party—
									(I)has not engaged in
				a significant transfer of material, equipment, or technology for the production
				of nuclear, chemical, or biological weapons to another country;
									(II)has cooperated
				with United States efforts to halt the proliferation of such material,
				equipment or technology;
									(III)has not engaged
				in significant transfers contrary to the Guidelines of the Nuclear Suppliers
				Group or the Australia Group; and
									(IV)has established
				and maintains an effective export control system to guard against illicit
				transfers of such material, equipment, or technology.
									(B)Time
				periodIn making a determination under subparagraph (A)(iv), the
				President shall—
								(i)for a country with respect to which the
				United States has not heretofore entered into an agreement for cooperation,
				review the 10-year period ending on the date of submission of the proposed
				agreement for cooperation under subparagraph (A); and
								(ii)for a country with respect to which the
				United States has heretofore entered into one or more agreements for peaceful
				nuclear cooperation, review the period beginning on the date of entry into
				force of the most recent such agreement for peaceful nuclear cooperation and
				ending on the date of submission of the proposed agreement for cooperation
				under subparagraph (A).
								(2)Additional
				submission requirementsIn
				the case of an agreement for cooperation arranged pursuant to section 91 c.,
				144 b., 144 c., or 144 d., the proposed agreement shall also be submitted to
				the Committee on Armed Services of the House of Representatives and the
				Committee on Armed Services of the Senate, along with the documents and
				determinations required under subparagraph
				(A).
						.
			205.Congressional
			 review, approval, and renewal of nuclear cooperation agreementsSection 123 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2153), as amended by this Act, is further amended by striking
			 subsection e. and inserting the following:
				
					e.Congressional
				review period; action
						(1)In
				generalAny proposed
				agreement for cooperation that meets each of the applicable requirements of
				subsection a. may be brought into effect 60 legislative days after the
				President has submitted the agreement and documentation required by subsection
				d., unless during such period the Congress adopts, and there is enacted, a
				joint resolution stating in substance that Congress does not favor the proposed
				agreement for cooperation.
						(2)Special
				procedures
							(A)Non-Compliant
				Agreements and Activities of ConcernNotwithstanding the
				requirements of subsection d., the President may submit a proposed agreement to
				Congress that does not meet each of the applicable requirements of subsection
				a., or with respect to which the President is unable to make each of the
				determinations required under subsection d.(1). Such agreement shall not enter
				into force unless and until the Congress adopts, and there is enacted, a joint
				resolution stating in substance that Congress does favor the proposed agreement
				for cooperation.
							(B)Renewal of prior
				agreementsA proposed agreement for cooperation—
								(i)which renews or
				replaces a pre-existing agreement for cooperation that has expired or will
				expire not later than 1 year beginning on the date of submission of the
				proposed agreement for cooperation under subsection d., and
								(ii)which satisfies
				each of the requirements under subsection a.,
								may be
				brought into effect beginning 30 calendar days after the date of submission of
				the proposed agreement for cooperation under subsection d.(3)ConsiderationAny
				such proposed agreement for cooperation shall be considered pursuant to the
				procedures set forth in section 130 g.
						(4)Expiration of
				Congressional ReviewAny proposed agreement for cooperation that
				has not lain before the Congress for 60 legislative days, or has not been
				approved by Congress as provided for under this section, before the adjournment
				sine die of such Congress, shall not become effective. Any submission of such
				agreement to a new Congress at the discretion of the President, shall be
				considered a new submission for the purposes of this section, and must satisfy
				the appropriate requirements of this section before it can become
				effective.
						.
			206.Multilateral
			 organizations and collaboration
				(a)In
			 generalSection 124 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2154) is amended—
					(1)in the heading, by
			 striking international atomic pool
			 and inserting multilateral organizations and
			 collaboration; and
					(2)by inserting
			 , including multilateral enrichment activities, after
			 atomic energy.
					(b)Clerical
			 amendmentThe table of contents for the Atomic Energy Act of 1954
			 is amended by striking the item relating to section 124 and inserting the
			 following:
					
						
							Sec. 124. Multilateral organizations and
				collaboration.
						
						.
				207.Congressional
			 review proceduresSection 130
			 of the Atomic Energy Act of 1954 (42 U.S.C. 2159) is amended—
				(1)by striking
			 days of continuous session each place it appears and inserting
			 legislative days;
				(2)by striking
			 subsections g. and i.; and
				(3)by inserting after
			 subsection f. the following:
					
						g.Congressional
				Review Procedures
							(1)In
				generalAll joint resolutions under this chapter that are
				introduced in the House of Representatives shall be referred to the Committee
				on Foreign Affairs, and all joint resolutions introduced in the Senate shall be
				referred to the Committee on Foreign Relations and in addition, in the case of
				a proposed agreement for cooperation arranged pursuant to section 91c., 144b.,
				or 144c., the Committee on Armed Services.
							(2)Discharge of
				ResolutionsIf the committee of either House to which a joint
				resolution has been referred has not reported it at the end of 45 legislative
				days after its introduction, the committee shall be discharged from further
				consideration of the joint resolution.
							(3)Joint
				resolution
								(A)In
				generalA joint resolution under this section shall be considered
				in the Senate in accordance with the provisions of section 601(b)(4) of the
				International Security Assistance and Arms Export Control Act of 1976. For the
				purpose of expediting the consideration and passage of joint resolutions
				reported or discharged pursuant to the provisions of this subsection, it shall
				be in order for the committee on Rules of the House of Representatives to
				present for consideration a resolution of the House of Representatives
				providing procedures for the immediate consideration of a joint resolution
				under this subsection which may be similar, if applicable, to the procedures
				set forth in section 601(b)(4) of the International Security Assistance and
				Arms Export Control Act of 1976.
								(B)More than one
				joint resolutionIn the case of a joint resolution described in
				subsection (a), if prior to the passage by one House of a joint resolution of
				that House, that House receives a joint resolution with respect to the same
				matter from the other House, then—
									(i)the procedure in
				that House shall be the same as if no joint resolution had been received from
				the other House; but
									(ii)the vote on final
				passage shall be on the joint resolution of the other House.
									(C)DefinitionFor
				the purposes of this subsection, the term joint resolution means a
				joint resolution, the matter after the resolving clause of which is as follows:
				That the Congress (does or does not) favor the proposed agreement for
				cooperation transmitted to the Congress by the President on _____, with
				the date of the transmission of the proposed agreement for cooperation inserted
				in the blank, and the affirmative or negative phrase within the parenthetical
				appropriately selected, along with any other provisions.
								(4)Rulemaking power
				of CongressThis section is enacted by Congress—
								(A)as an exercise of
				the rulemaking power of the Senate and the House of Representatives,
				respectively, and as such they are deemed a part of the rules of each House,
				respectively, but applicable only with respect to the procedure to be followed
				in that House in the case of resolutions described by this section, and they
				supersede other rules only to the extent that they are inconsistent therewith;
				and
								(B)with full
				recognition of the constitutional right of either House to change the rules (so
				far as relating to the procedure of that House) at any time, in the same manner
				and to the same extent as in the case of any other rule of that
				House.
								.
				208.Congressional
			 review of significant changes to nuclear cooperation agreementsSection 131 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2160) is amended by adding at the end the following:
				
					(g)Congressional
				review; disapprovalAny subsequent arrangement that—
						(1)significantly
				alters the terms of an agreement of cooperation that has come into effect
				pursuant to the requirements of section 123 e., or
						(2)is negotiated
				pursuant to an exempted agreement,
						shall not
				come into effect until it has lain before Congress for 45 legislative days,
				unless Congress has enacted a joint resolution of disapproval during such 45
				day
				period..
			209.Requirement of
			 liability protection for United States nuclear suppliers
				(a)In
			 generalChapter 11 of title I
			 of the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) is amended by adding
			 at the end the following:
					
						135.Requirement of
				liability protection for United States nuclear suppliersThe President may not issue a license for
				the export of nuclear material, facilities, components, or other goods,
				services or technology to a country pursuant to an agreement that has entered
				into force after the date of the enactment of this section unless the President
				determines that the country has liability protection for United States nuclear
				suppliers that is equivalent to the liability protection specified under the
				Convention on Supplementary Compensation for Nuclear
				Damage.
						.
				(b)Clerical
			 amendmentThe table of contents for the Atomic Energy Act of
			 1954, as amended by this Act, is further amended by inserting after the item
			 relating to section 134 the following new item:
					
						
							Sec. 135. Requirement of liability
				protection for United States nuclear
				suppliers.
						
						.
				210.Loan guarantees
			 for countries that forego enrichment and reprocessing
				(a)In
			 generalChapter 11 of title I
			 of the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.), as amended by this
			 Act, is further amended by adding at the end the following:
					
						136.Loan guarantees
				for countries that forego enrichment and reprocessing
							(a)In
				generalThe President, acting
				through the Overseas Private Investment Corporation, is authorized to make loan
				guarantees to countries with which the United States has an agreement for
				cooperation in force pursuant to section 123, on such terms and conditions as
				the President determines, subject to subsection (b).
							(b)Specific
				Appropriation or ContributionNo loan guarantee may be made under
				subsection (a) unless—
								(1)an appropriation
				for the cost has been made; or
								(2)the President has
				received from the borrower a payment in full for the cost of the obligation and
				deposited the payment into the Treasury of the United
				States.
								.
				(b)Clerical
			 amendmentThe table of contents for the Atomic Energy Act of
			 1954, as amended by this Act, is further amended by inserting after the item
			 relating to section 135, as added by section 209(b) of this Act, the following
			 new item:
					
						
							Sec. 136. Loan guarantees for countries
				that forego enrichment and
				reprocessing.
						
						.
				
